507 So. 2d 588 (1987)
STATE of Florida, Petitioner,
v.
Frank KRUSE, Respondent.
No. 68666.
Supreme Court of Florida.
March 19, 1987.
Robert A. Butterworth, Jr., Atty. Gen., and Richard G. Bartmon, Asst. Atty. Gen., West Palm Beach, for petitioner.
Gwendolyn Spivey, Tallahassee, for respondent.
PER CURIAM.
We originally accepted jurisdiction to resolve the narrow issue of whether an arrest subsequent to the date of an offense on trial may be used to impeach character testimony, as distinguished from testimony concerning truth and veracity. Holding subsequent arrests are inadmissible, the district court's decision is consistent with Greenfield v. State, 336 So. 2d 1205 (Fla. 4th DCA 1976), and conflicts with no other case on this issue. Accordingly, we find no jurisdictional basis and dismiss the petition as improvidently granted.
It is so ordered.
McDONALD, C.J., OVERTON, EHRLICH, SHAW and BARKETT, JJ., and ADKINS, J. (Ret.), concur.